 



Exhibit 10.2

CB BANCSHARES, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT
FOR DOUGLAS R. WELD

(Effective as of May 1, 2003)

35



--------------------------------------------------------------------------------



 



CB BANCSHARES, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT
FOR DOUGLAS R. WELD

          THIS AGREEMENT is adopted this 22nd day of July, 2003, by and between
CB Bancshares, Inc., a Hawaii corporation (the “Company”), and Douglas R. Weld,
Executive Vice President of City Bank, a wholly-owned subsidiary of the Company
(the “Executive”).

RECITALS

          The Executive is a member of a select group of management or highly
compensated employees who contribute materially to the continued growth,
development, and future business success of the Company. In order to promote the
loyalty, diligence, and performance of the Executive and to support the economic
security of the Executive during retirement, the Company desires to provide to
the Executive a supplemental executive retirement benefit.

          This Agreement is intended to be an unfunded nonqualified deferred
compensation arrangement for purposes of the Internal Revenue Code of 1986, as
amended (the “Code”), and the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”). This Agreement is intended to constitute a “top hat”
arrangement described in ERISA Section 201(2) and, therefore, exempt from the
coverage, funding, and fiduciary requirements of ERISA. All benefits payable
under this Agreement shall be paid out of the general assets of the Company.

          It is acknowledged that the Executive is employed by City Bank, a
wholly-owned subsidiary of the Company and, for purposes of this Agreement,
reference to employment with (or termination of employment from) the Company
shall include employment with (or termination of employment from) City Bank or
any other wholly-owned subsidiary of the Company that employs the Executive, and
all such entities shall be treated as single employer with respect to the
employment of the Executive. However, reference to the Company with respect to
obligations and responsibilities and funding for the payment of benefits, and
with respect to the governance of this Agreement (e.g., the Board of Directors
shall mean the Board of Directors of CB Bancshares, Inc.), and with respect to a
Change of Control shall mean reference only to CB Bancshares, Inc.

 



--------------------------------------------------------------------------------



 



AGREEMENT

          That in consideration of the following agreements hereinafter
contained the Company and the Executive agree as follows:

Definitions

          Whenever used in this Agreement, the following words and phrases shall
have the meanings specified:

“Actuarial Equivalent” means a form of benefit different in time, period, or
manner of payment from a given form of benefit, but having the same value as of
a given date of determination based on a 7% interest assumption and the IAM 1983
Mortality Table.

“Beneficiary” means such term as described in Article 4.

“Change of Control” shall mean any of the following: (a) any person (as defined
in Section 3(a)(9) of the Securities Exchange Act of 1934, as amended from time
to time (“Exchange Act”) and as used in Sections 13(d) and 14(d) thereof),
excluding the Company, any majority owned subsidiary of the Company (a
“Subsidiary”), and any employee benefit plan sponsored or maintained by the
Company or any Subsidiary (including any trustee of such plan acting as
trustee), but including a “group” as defined in Section 13(d)(3) of the Exchange
Act (a “Person”), becomes the beneficial owner of shares of the Company having
at least 20% of the total number of votes that may be cast for the election of
directors of the Company (the “Voting Shares”); (b) the shareholders of the
Company shall approve any merger, consolidation or other business combination of
the Company, sale of the Company’s assets or combination of the foregoing
transactions (a “Transaction”) other than a Transaction involving only the
Company and one or more of its Subsidiaries, or a Transaction immediately
following which the shareholders of the Company immediately prior to the
Transaction continue to have a majority of the voting power in the resulting
entity excluding for this purpose any shareholder owning directly or indirectly
more than 10% of the shares of the other company involved in the merger; or
(c) within any 24 month period beginning or after December, 1995, the persons
who were directors of the Company immediately before the beginning of such
period (the “Incumbent Directors”) shall cease (for any reason other than death)
to constitute at least a majority of the Board of Directors of the Company or
the board of directors of any successor to the Company, provided that any
director who was not a director as of December, 1995, shall be deemed to be an
Incumbent Director if such director was elected to the Board by, or on the
recommendation of or with the approval of, at least two-thirds of the directors
who then qualified as Incumbent Directors either actually or by prior operation
of this Section 1.3. Notwithstanding the foregoing, no Change of Control shall
be deemed to have occurred for the purposes of this Agreement by reason of any
actions or events in which the Executive participates in a capacity other than
in the capacity as Executive (or as a director of the Company or a Subsidiary,
where applicable.) In accordance with the

37



--------------------------------------------------------------------------------



 



Recitals to this Agreement, the term “Company” under this Section 1.3 shall mean
CB Bancshares, Inc.

“Code” means the Internal Revenue Code of 1986, as amended.

“Disability” means the Executive’s suffering a sickness, accident or injury
which has been determined by the carrier of any individual or group disability
insurance policy covering the Executive, or by the Social Security
Administration, to be a disability rendering the Executive totally and
permanently disabled. The Executive must submit proof to the Company of the
carrier’s or Social Security Administration’s determination upon the request of
the Company.

“Early Termination Date” means the date on which the Executive incurs a
Termination of Employment which is prior to the Executive’s Normal Retirement
Date and which is for reasons other than death, Disability, Termination for
Cause, or Termination for Good Reason following a Change of Control.

“Effective Date” means May 1, 2003.

“Final Monthly Compensation” means the amount determined as follows: [the
average of the annual base “Compensation” plus annual bonuses paid to the
Executive during the five year period immediately preceding the date of
Termination of Employment] divided by 12. For this purpose, the term
“Compensation” shall exclude any amounts paid on or after Termination of
Employment (e.g., severance pay, unused sick leave, unused vacation). Further,
the term “Compensation” shall include salary reduction amounts contributed by
the Company and not includible in the Executive’s income pursuant to Code
Sections 125 and 401(k). Unless otherwise provided herein, at any time prior to
the Normal Retirement Date, the Executive’s Final Monthly Compensation
determined as of the Normal Retirement Date shall be projected based on a 4.5%
annual salary increase adjustment.

“Involuntary Termination” means that the Executive ceases to be employed by the
Company at the direction of the Company and without the written consent of the
Executive.

“Normal Retirement Date” means the Executive’s 65th birthday.

“Pension Offset” means the value of the Executive’s then-existing aggregate
vested account balance or accrued benefit or any prior payment under any defined
contribution plan or defined benefit pension plan maintained by the Company (or
any predecessor employer such as International Savings and Loan Association,
Ltd.) (exclusive of any account balance or payment derived from the Executive’s
elective deferral contributions under Code Section 401(k)) as of the Termination
of Employment. For this purpose, any prior payment shall be equal to the amount
of such payment without interest adjustment from the date of payment. The
projected Pension Offset as of the Normal Retirement Date shall be determined
based on factors as may be reasonably assumed by the Company based on existing
facts and circumstances

38



--------------------------------------------------------------------------------



 



and as shall be set forth, and periodically updated at the Company’s discretion,
in Exhibit 3 as attached. Further, for purposes of determining the Pension
Offset, the value described in this Section 1.11 shall be converted to the
Actuarial Equivalent form of a monthly annuity payment to the Executive for
life.

“Social Security Benefit” means 50% of the monthly social security benefit to
which the Executive is entitled under the Social Security Act. For purposes of
determining the Executive’s projected Social Security Benefit, the Company shall
estimate the Social Security Benefit from the base pay rate assuming a 4.5%
annual salary increase adjustment. For purposes of determining a Disability
Benefit under Section 2.3, the Social Security Benefit offset used in the Normal
Retirement Benefit formula shall be equal to the Executive’s actual disability
benefit payment under the Social Security Act due to the Executive’s Disability
and, if the Executive is not entitled to an actual disability benefit payment
under the Social Security Act, the Social Security Benefit offset shall be
determined as otherwise provided hereunder.

“Termination for Cause” means such term as described in Article 5.

“Termination for Good Reason” means the Executive ceases to be employed by the
Company due to the occurrence of any of the following events without the
Executive’s express written consent following a Change of Control: (a) without
the Executive’s express written consent, the assignment to the Executive of any
duties inconsistent with his positions, duties, responsibilities and status with
the Company, or a change in the Executive’s reporting responsibilities, titles
or offices, or any removal of the Executive from or any failure to re-elect the
Executive to any of such positions, except in connection with the Executive’s
Termination for Cause, Disability, retirement on or after his Normal Retirement
Date, or as a result of his death; (b) a reduction by the Company in the
Executive’s base salary as in effect on the date hereof or as the same may be
increased from time to time; (c) without the Executive’s express written consent
the failure by the Company to continue any action which would adversely affect
the Executive’s participation in or materially reduce the Executive’s benefits
under any of such plans, or the failure by the Company to provide the Executive
with the number of paid vacation days to which the Executive is then entitled on
the basis of years of service with the Company in accordance with the Company’s
normal vacation policy in effect on the date hereof; (d) the Company requiring
the Executive to be based anywhere other than in the community where the
Executive is currently based at the time of a change in control, except for
required travel on Company business to an extent substantially consistent with
the Executive’s present business travel obligations, or in the event the
Executive consents to a proposed relocation, the failure by the Company to pay
(or reimburse the Executive) for all reasonable moving expenses incurred by the
Executive relating to a change of his or her principal residence in connection
with such relocation and to indemnify the Executive against any loss of the fair
market value of such residence as determined by a real estate appraiser
designated by the Executive and reasonably satisfactory to the Company realized
on the sale of the Executive’s principal residence in connection with any such
change of residence.

39



--------------------------------------------------------------------------------



 



“Termination of Employment” means that the Executive ceases to be employed by
the Company for any reason, voluntary or involuntary, other than by reason of a
leave of absence approved by the Company and the Executive.

“Year of Service” means each consecutive 12-month period of service ending on
the anniversary date of the Executive’s date of hire and during which the
Executive is employed on a full-time basis by the Company for at least 1,000
hours of service, inclusive of approved leaves of absence. Unless otherwise
provided herein, Years of Service shall include all Years of Service beginning
from the Executive’s date of hire.

Lifetime Benefits

Normal Retirement Benefit. Upon the Executive’s Termination of Employment on or
after his Normal Retirement Date for reasons other than death, the Company shall
pay to the Executive the “Normal Retirement Benefit” described in this
Section 2.1 in lieu of any other benefit under this Agreement.

Amount of Benefit. The Normal Retirement Benefit under this Section 2.1 is the
following monthly amount payable for the life of the Executive: 65% of Final
Monthly Compensation minus Social Security Benefit minus Pension Offset.
However, for purposes of determining the Normal Retirement Benefit under such
formula, the otherwise applicable “65%” under the preceding sentence shall be
reduced by 2.5% for each Year of Service less than 25 Years of Service, and
shall be increased by 2.5% for each Year of Service exceeding 25 Years of
Service (subject to a maximum adjusted percentage of 70%). Further, the Normal
Retirement Benefit shall be subject to the vesting schedule described in
Article 5.

Payment of Benefit. The Company shall pay the Normal Retirement Benefit to the
Executive in the specified form of the distribution option elected by the
Executive in accordance with the attached Exhibit 1. As reflected in Exhibit 1,
prior to the commencement of any payment, the Executive may be allowed to elect
an additional form of distribution option or modify a previously elected form of
distribution option, but such election shall be allowed, if at all, only at the
time and in the manner specifically approved by the Board of Directors at its
complete discretion.

Early Termination Benefit. Upon the Executive’s Termination of Employment on an
Early Termination Date, the Company shall pay to the Executive the “Early
Termination Benefit” described in this Section 2.2 in lieu of any other benefit
under this Agreement.

Amount of Benefit. The Early Termination Benefit under this Section 2.2 shall be
equal to the Executive’s projected Normal Retirement Benefit which is accrued as
of the date of the Executive’s Termination of Employment and payable commencing
as of the first day of the month following his Normal Retirement Date. Further,
the Early Termination Benefit shall be subject to the vesting schedule described
in Article 5.

Payment of Benefit. The Company shall pay the Early Retirement Benefit to the
Executive in the Actuarial Equivalent form of equal monthly installments over a

40



--------------------------------------------------------------------------------



 



216-month term commencing as of the first day of the month following the
Executive’s Normal Retirement Date.

Disability Benefit. Upon the Executive’s Termination of Employment due to
Disability prior to his Normal Retirement Date, the Company shall pay to the
Executive the “Disability Benefit” described in this Section 2.3 in lieu of any
other benefit under this Agreement.

Amount of Benefit. The Disability Benefit under this Section 2.3 shall be equal
to the Executive’s Normal Retirement Benefit projected to his Normal Retirement
Date and payable commencing as of the first day of the month following his
Normal Retirement Date. Accordingly, in determining the Executive’s projected
Normal Retirement Benefit for this purpose, the Executive shall be credited with
the Years of Service that the Executive would otherwise have earned if he
continued employment through his Normal Retirement Date. However, for this
purpose, the Executive’s Final Monthly Compensation shall be determined as of
the date of his Termination of Employment and shall not be subject to any
projected annual increase to his Normal Retirement Date.

Payment of Benefit. The Company shall pay the Disability Benefit to the
Executive in the Actuarial Equivalent form of equal monthly installments over a
216-month term commencing as of the first day of the month following the
Executive’s Normal Retirement Date.

Change of Control Benefit. Upon the Executive’s Involuntary Termination of
Employment or Termination for Good Reason prior to his Normal Retirement Date
and within 36 months following the occurrence of a Change of Control, the
Company shall pay to the Executive the “Change of Control Benefit” described in
this Section 2.4 in lieu of any other benefit under this Agreement.

Amount of Benefit. The Change of Control Benefit under this Section 2.4 shall be
equal to the Executive’s Normal Retirement Benefit projected to his Normal
Retirement Date and payable commencing as of the first day of the month
following his Normal Retirement Date. Accordingly, for purposes of determining
the Executive’s projected Normal Retirement Benefit, the Executive shall be
credited with the Years of Service that the Executive would have otherwise
earned if he continued employment through his Normal Retirement Date. However,
for purposes of calculating the Change of Control Benefit, the Executive’s
projected Normal Retirement Benefit shall be determined by applying the Pension
Offset determined as of the Executive’s Termination of Employment (without any
assumed employer contributions and earnings projected to Normal Retirement
Date).

Payment of Benefit. The Company shall pay the Normal Retirement Benefit to the
Executive in the specified form of the distribution option elected by the
Executive in accordance with the attached Exhibit 1. As reflected in Exhibit 1,
prior to the commencement of any payment, the Executive may be allowed to elect
an additional form of distribution option or modify a previously elected form of
distribution option, but

41



--------------------------------------------------------------------------------



 



such election shall be allowed, if at all, only at the time and in the manner
specifically approved by the Board of Directors at its complete discretion.

Excess Parachute Payment. If any benefit payable under this Agreement would
create an excise tax under the excess parachute rules of Code Sections 280G and
4999, the Company shall pay to the Executive an additional amount (the
“Gross-up”) equal to the excise penalty tax amount divided by the sum of one
minus the sum of the penalty tax rate plus the executive’s marginal income tax
rate. The Gross-up shall be paid in a lump sum within 60 days of Termination of
Employment following Change in Control.



                 In the event the Internal Revenue Service adjusts the excise
tax computation of the Company, as provided in this Section 2.4.3 herein, such
that the Executive is liable for the payment of a greater excise tax under Code
Sections 280G and 4999, or such that the Executive does not receive the full
benefit that he would have received, the Company shall reimburse the Executive
for the full amount necessary to make the Executive whole, including the value
of the excise tax and all corresponding interest and penalties due to the
Internal Revenue Service.

Death Benefits

Death During Active Service. If the Executive dies while in the active service
of the Company, the Company shall pay to the Executive’s Beneficiary the
“Preretirement Death Benefit” described in this Section 3.1 in lieu of any other
benefit under this Agreement. The Company shall not pay any Preretirement Death
Benefit under this Section 3.1 if the Executive has received any lifetime
benefit payment provided under Article 2.

Amount of Benefit. The Preretirement Death Benefit under this Section 3.1 shall
be equal to the Executive’s Normal Retirement Benefit projected to his Normal
Retirement Date. Accordingly, for purposes of determining the Executive’s Normal
Retirement Benefit, the Executive shall be credited with the Years of Service
that the Executive would have otherwise earned if he continued employment
through his Normal Retirement Date, and the Executive’s Final Monthly
Compensation shall be subject to the applicable projected annual salary
increase.



            3.1.2 Payment of Benefit. Upon the Executive’s Death, the Company
shall pay the Preretirement Death Benefit to the Executive’s Beneficiary in the
form of the Actuarial Equivalent form of equal monthly installments over a
20-year term commencing as of the first day of the month following date of the
Executive’s Death.

Death During Payment of a Lifetime Benefit. If the Executive dies after any
lifetime benefit payments have commenced under Article 2 but before receiving
all such payments, the Company shall pay the remaining benefit payments to the
Executive’s Beneficiary at the same time and in the same amounts they would have
been paid to the Executive had the Executive survived. However, only the benefit
payments

42



--------------------------------------------------------------------------------



 



required under the Executive’s form of distribution option shall be paid (e.g.,
no payment to the Executive’s Beneficiary if the Executive had elected a life
annuity form of distribution).

Death After Termination of Employment But Before Payment of a Lifetime Benefit
Commences. If the Executive is entitled to the commencement of any lifetime
benefit payments under Article 2, but dies prior to the commencement of such
benefit payments, the Company shall pay the same benefit payments to the
Executive’s Beneficiary that the Executive was entitled to prior to death.
However, only the benefit payments required under the Executive’s form of
distribution option shall be paid (e.g., no payment to the Executive’s
Beneficiary if the Executive had elected a life annuity form of distribution).

Beneficiaries

     The Executive shall designate a Beneficiary by filing a written designation
with the Company in a manner similar to the attached Exhibit 2. The Executive
may revoke or modify the designation at any time by filing a new designation.
However, a designation shall only be effective if signed by the Executive and
received by the Company during the Executive’s lifetime. The Executive’s
Beneficiary designation shall be deemed automatically revoked if the Beneficiary
predeceases the Executive, or if the Executive names a spouse as Beneficiary and
the marriage is subsequently dissolved. If the Executive dies without a valid
beneficiary designation, all payments shall be made to the personal
representative of the Executive’s estate.

Vesting

Vesting. The Executive shall only be entitled to the payment of his vested
interest in any benefit provided under this Agreement, and any unvested portion
of the benefit shall be forfeited and shall not be paid to the Executive.

43



--------------------------------------------------------------------------------



 



     The Executive’s Normal Retirement Benefit and Early Termination Benefit
shall be vested in accordance with the below schedule. For purposes of applying
the vesting schedule, the Years of Service earned by the Executive prior to the
Effective Date shall be disregarded.

            Years of Service   Vesting Percentage

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Less than 4 years
    0 %  
4 years
    10 %  
5 years
    20 %  
6 years
    30 %  
7 years
    45 %  
8 years
    60 %  
9 years
    80 %
10 years or more
    100 %

          However, the Executive shall maintain a 100% vested and nonforfeitable
interest in his Disability Benefit, Preretirement Death Benefit, and Change of
Control Benefit. Therefore, the above vesting schedule shall not apply to the
determination of the Executive’s Normal Retirement Benefit for purposes of
calculating the Executive’s Disability Benefit, Preretirement Death Benefit, and
Change of Control Benefit.

Termination for Cause. However, notwithstanding the above Section 5.1 or any
other provision of this Agreement to the contrary, the Company shall not pay,
and the Executive shall not be entitled to, any benefit under this Agreement if
the Company terminates the Executive’s employment for cause as follows: (a) an
act or acts of dishonesty or gross misconduct on the Executive’s part which
result or are intended to result in material damage to the Company’s business or
reputation or (b) repeated material violations by the Executive to use his best
efforts to perform faithfully and efficiently the responsibilities applicable to
the Executive in accordance with the Executive’s position or any written
agreement between the Company and the Executive, which violations are
demonstrably willful and deliberate on the Executive’s part and which result in
material damage to the Company’s business or reputation.

Suicide or Misstatement. The Company shall not pay, and the Executive shall not
be entitled to, any benefit under this Agreement if the Executive commits
suicide within three years after the date of this Agreement. In addition, the
Company shall not pay, and the Executive shall not be entitled to, any benefit
under this Agreement if the Executive has made any material misstatement of fact
on any application for any benefits provided by the Company to the Executive.

Competition After Termination of Employment. The Company shall not pay, and the
Executive shall not be entitled to, any benefit under this Agreement if the
Executive within three years from Termination of Employment and without the
prior written consent of the Company, engages in, becomes interested in,
directly or indirectly, as a sole proprietor, as a partner in a partnership, or
as a substantial shareholder in a corporation, or becomes associated with, in
the capacity of employee, director, officer,

44



--------------------------------------------------------------------------------



 



principal, agent, trustee or in any other capacity whatsoever, in any enterprise
in the State of Hawaii which enterprise is, or may be deemed to be, competitive
with any business carried on by the Company as of the date of Termination of
Employment. This section shall not apply following a Change in Control.

ADMINISTRATION

Authority of Board. The Board of Directors of the Company shall maintain the
authority and discretion to control and manage the operation and administration
of the Agreement. In its discretion, the Board of Directors shall make such
rules, interpretations, and computations and take such other actions to
administer the Agreement, as it may deem appropriate. The rules,
interpretations, computations, and other actions of the Board of Directors shall
be binding and conclusive on all persons. In administering the Agreement, the
Board of Directors shall have the authority to: (a) require, as a condition to
receiving benefits under the Agreement, such information as it may reasonably
require for the proper administration of the Agreement; (b) make and enforce
such rules and regulations as it deems to be necessary for the administration of
the Agreement; (c) interpret the Agreement; (d) determine the amount and timing
of benefits payable to any person in accordance with the provisions of the
Agreement; and (e) direct all payments to be made pursuant to the Agreement.

          The Board of Directors is granted the authority to name an individual
or individuals from time to time to carry out one or more of the duties
described above. The expenses of the Board of Directors, or the individual or
individuals described in the preceding sentence, shall be paid directly by the
Company.

Incapacity. If a benefit is payable to a minor, to a person declared
incompetent, or to a person incapable of handling the disposition of his or her
property, the Company may pay such benefit to the guardian, legal
representative, or person having the care or custody of such minor, incompetent
person, or incapable person. The Company may require proof of incompetence,
minority, or guardianship as it may deem appropriate prior to distribution of
the benefit. Such distribution shall completely discharge the Company from all
liability with respect to such benefit.

FUNDING

Unfunded Plan. All amounts payable in accordance with the Agreement shall be
paid in cash from the general funds of the Company and no special or separate
fund, other than a “rabbi trust” established pursuant to Section 7.2 below,
shall be established, and no other segregation of assets shall be made to assure
the payment of any amounts payable in accordance with the Agreement. The
Executive shall have no right, title, or interest whatsoever in or to any
investment that the Company may make to aid it in meeting its obligations
hereunder, including, but not limited to, deemed investments. Nothing contained
in the Agreement, and no action taken pursuant to its provisions shall create or
be construed to create a trust of any kind, or a fiduciary relationship between
the Company and the Executive or any other person. To the extent that any

45



--------------------------------------------------------------------------------



 



person acquires a right to receive payments from the Company hereunder, such
right shall be no greater than the right of an unsecured creditor.

Rabbi Trust Allowed. The Company may, for administrative reasons, establish a
“rabbi trust” for the benefit of Executive under the Agreement. If such a trust
is established, its assets shall be used exclusively for the purposes set forth
in the Agreement and the applicable trust agreement, subject to the following
conditions:

          (a) The creation of said trust shall not cause the Agreement to be
other than “unfunded” for purposes of Title I of ERISA;



      The Company shall be treated as the “grantor” of said trust for purposes
of Code Section 677; and         The trust agreement shall provide that its
assets may be used to satisfy claims of the Company’s general creditors in the
event of insolvency, and the rights of such general creditors in such
circumstances are enforceable by them under federal and state law.

          It is intended that such a trust be consistent with tax law
requirements preventing inclusion in income for income tax purposes prior to
actual payment of benefits under the Agreement. If such a trust is established,
then prior to the payment of benefits to the Executive, there shall be no actual
transfer of assets to the Executive under the Agreement and trust, and the
Agreement and trust shall confer no current benefit that would be immediately
taxable to the Executive under the constructive receipt rule or economic benefit
doctrine under the tax laws.

AMENDMENT AND TERMINATION

Amendment or Termination. This Agreement may be amended or terminated only by
written mutual agreement between the Company and the Executive.

Reorganization of the Company. The Company shall not merge or consolidate into
or with another company, or reorganize, or sell substantially all of its assets
to another company, firm, or person unless such succeeding or continuing
company, firm, or person agrees to assume and discharge the obligations of the
Company under this Agreement. Upon the occurrence of such event, the term
“Company” as used in this Agreement shall be deemed to refer to the successor or
survivor company.

46



--------------------------------------------------------------------------------



 



Claims and Review Procedures

Claims Procedure. An Executive or Beneficiary (the “Claimant”) who has not
received benefits under the Agreement that he or she believes should be paid may
make a claim for such benefits as follows:

Initiation – Written Claim. The Claimant may initiate a claim by submitting to
the Company a written claim for benefits.

Timing of Company Response. The Company shall respond to such Claimant within
90 days after receiving the claim. If the Company determines that special
circumstances require additional time for processing the claim, the Company may
extend the response period by an additional 90 days by notifying the Claimant in
writing, prior to the end of the initial 90-day period, that an additional
period is required. The notice of extension shall set forth the special
circumstances and the date by which the Company expects to render its decision.

Notice of Decision. If the Company denies part or all of the claim, the Company
shall notify the Claimant in writing of such denial. The Company shall write the
notification in a manner calculated to be understood by the Claimant. The
notification shall set forth: (a) the specific reasons for the denial; (b) a
reference to the specific provisions of the Agreement on which the denial is
based; (c) description of any additional information or material necessary for
the Claimant to perfect the claim and an explanation of why it is needed; (d) an
explanation of the Agreement’s review procedures and the time limits applicable
to such procedures; (e) and a statement of the claimant’s right to bring a civil
action under ERISA Section 502(a) following an adverse benefit determination on
review.

Review Procedure. If the Company denies part or all of the claim, the Claimant
shall have the opportunity for a full and fair review by the Company of the
denial, as follows:

Initiation – Written Request. In order to initiate the review, the Claimant,
within 60 days after receiving the Company’s notice of denial, may file with the
Company a written request for review.

Additional Submissions – Information Access. The Claimant shall then have the
opportunity to submit written comments, documents, records, and other
information relating to the claim. The Company shall also provide the Claimant,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant (as defined in applicable
ERISA regulations) to the Claimant’s claim for benefits.

47



--------------------------------------------------------------------------------



 



Considerations on Review. In considering the review, the Company shall take into
account all materials and information the Claimant submits relating to the
claim, without regard to whether such information was submitted or considered in
the initial benefit determination.

Timing of Company Response. The Company shall respond in writing to such
claimant within 60 days after receiving the request for review. If the Company
determines that special circumstances require additional time for processing the
claim, the Company can extend the response period by an additional 60 days by
notifying the claimant in writing, prior to the end of the initial 60-day
period, that an additional period is required. The notice of extension must set
forth the special circumstances and the date by which the Company expects to
render its decision.

Notice of Decision. The Company shall notify the Claimant in writing of its
decision on review. The Company shall write the notification in a manner
calculated to be understood by the Claimant. The notification shall set forth:
(a) the specific reasons for the denial; (b) a reference to the specific
provisions of the Agreement on which the denial is based; (c) a statement that
the Claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records and other information relevant
(as defined in applicable ERISA regulations) to the Claimant’s claim for
benefits; and (d) a statement of the Claimant’s right to bring a civil action
under ERISA Section 502(a).

LEGAL STATUS

          This Agreement is intended to constitute a nonqualified deferred
compensation agreement which is not subject to the qualification requirements of
Code Section 401(a). Further, this Agreement is intended to constitute an “top
hat” arrangement within the meaning of ERISA 201(2) and is not subject to the
coverage, funding, and fiduciary requirements of ERISA. Finally, until the
occurrence of a distribution event and the actual payment to the Executive of a
benefit hereunder, it is intended that there has been no transfer of any benefit
to the Executive under Code Section 83 and no benefit is subject to inclusion
for income tax purposes.

Miscellaneous

Binding Effect. This Agreement shall bind the Executive and the Company, and
their beneficiaries, survivors, executors, successors, administrators and
transferees.

48



--------------------------------------------------------------------------------



 



No Guarantee of Employment. This Agreement is not an employment policy or
contract. It does not give the Executive the right to remain an employee of the
Company, nor does it interfere with the Company’s right to discharge the
Executive. It also does not require the Executive to remain an employee nor
interfere with the Executive’s right to terminate employment at any time.

Nontransferability. Benefits under this Agreement cannot be sold, transferred,
assigned, pledged, attached, or encumbered in any manner.

Notice. Any notice, consent, or demand required or permitted to be given under
the provisions of this Agreement by one party to another shall be in writing,
shall be signed by the party giving or making the same, and may be given either
by delivering the same to such other party personally, or by mailing the same,
by United States certified mail, postage prepaid, to such party, addressed to
their last known address as shown on the records of the Company. The date of
such mailing shall be deemed the date of such mailed notice, consent, or demand.

Tax Withholding. The Company shall withhold any taxes that are required to be
withheld from the benefits provided under this Agreement.

Applicable Law. The Agreement and all rights hereunder shall be governed by the
laws of the State of Hawaii, except to the extent preempted by the laws of the
United States of America.

Entire Agreement. This Agreement constitutes the entire agreement between the
Company and the Executive as to the subject matter hereof. No rights are granted
to the Executive by virtue of this Agreement other than those specifically set
forth herein.

Named Fiduciary. The Company shall be the named fiduciary and plan administrator
under this Agreement. It may delegate to others certain aspects of the
management and operational responsibilities including the employment of advisors
and the delegation of ministerial duties to qualified individuals.

Construction. The headings of the Articles in this Agreement is provided for
convenience only and will not affect its construction or interpretation. All
references to “Article” or “Articles” refer to the corresponding Article or
Articles of this Agreement. Wherever any words are used under the Agreement in
the masculine, feminine, or neuter gender, they shall be construed as though
they were also used in another gender in all cases where they would so apply.

49



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company and the Executive have signed this
Agreement on the date first written above.

      COMPANY:           CB BANCSHARES, INC.   EXECUTIVE:       By /s/ Ronald K.
Migita           /s/ Douglas R. Weld Title: President and Chief Executive
Officer   DOUGLAS R. WELD

50



--------------------------------------------------------------------------------



 



EXHIBIT 1
CB BANCSHARES, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT
FOR DOUGLAS R. WELD

FORM OF BENEFIT ELECTION

     As the Executive under the above-named agreement (“Agreement”), and in
accordance with Sections 2.1 and 2.4 of the Agreement, I understand that I am
required to elect the Actuarial Equivalent form of distribution of my Normal
Retirement Benefit and Change of Control Benefit, respectively, as of the date
of the Agreement. I understand that this election is irrevocable and that I am
not entitled to change the form of distribution hereby elected. However, I
understand that, prior to the commencement of the distribution of my benefit,
the Company shall allow me to file a petition with the Company which may request
a change in the form of distribution, and the Board of Directors, in its sole
and complete discretion, may accept or reject such a request. I hereby elect the
form of distribution as indicated below (check appropriate boxes):

     Section 2.1 of the Agreement – Normal Retirement Benefit



  o   Equal monthly installments over a period of 10 years commencing as of the
first day of the month following termination of employment.     o   Equal
monthly installments over a period of 15 years commencing as of the first day of
the month following termination of employment.     o   Single lump sum payment
within 30 days following termination of employment.     o   Single life annuity
commencing as of the first day of the month following termination of employment.
    o   Joint and 50% survivor annuity commencing as of the first day of the
month following termination of employment.     o   Joint and 100% survivor
annuity commencing as of the first day of the month following termination of
employment.

     Section 2.4 of the Agreement – Change of Control Benefit



  o   Equal monthly installments over a period of 20 years commencing as of the
first day of the month following Normal Retirement Date.     o   Equal monthly
installments over a period of 20 years commencing as of the first day of the
month following termination of employment.     o   Single lump sum payment
within 30 days following termination of employment.     o   Single lump sum
payment made on the first day of the                  month immediately
following termination of employment.

              Dated       Signature        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

          RECEIPT ACKNOWLEDGED:     CB BANCSHARES, INC.

              Dated       By        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

            Its

51



--------------------------------------------------------------------------------



 



EXHIBIT 2
CB BANCSHARES, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT
FOR DOUGLAS R. WELD

BENEFICIARY DESIGNATION FORM

                  Executive’s Name                

--------------------------------------------------------------------------------

Address                  

--------------------------------------------------------------------------------

Social Security       Birth Date      

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

     As the Executive under the above-named agreement (“Agreement”), I hereby
acknowledge that, in accordance with the right granted to me under the Agreement
to designate and redesignate the beneficiary or beneficiaries to receive my
Agreement benefit in the event of my death following my termination of
employment and prior to the complete distribution of my retirement benefit, I
hereby designate the following beneficiaries to receive such benefit in the
order of priority as indicated:

          Primary Beneficiary:             Full name:          

--------------------------------------------------------------------------------

Street address:        

--------------------------------------------------------------------------------

City/State/Zip code:          

--------------------------------------------------------------------------------

Social Security Number:        

--------------------------------------------------------------------------------

Relationship to me:        

--------------------------------------------------------------------------------

     Contingent Beneficiary (i.e., my designated beneficiary in the event my
primary beneficiary predeceases me):

          Full name:          

--------------------------------------------------------------------------------

Street address:        

--------------------------------------------------------------------------------

City/State/Zip code:          

--------------------------------------------------------------------------------

Social Security Number:        

--------------------------------------------------------------------------------

Relationship to me:        

--------------------------------------------------------------------------------

I understand that I may change these beneficiary designations by filing a new
written designation with the Company. I further understand that the designations
will be automatically revoked if the beneficiary predeceases me, or, if I have
named my spouse as beneficiary and our marriage is subsequently dissolved. I
understand that any beneficiary designation is not valid unless received by the
Company prior to my death.

                  Dated       Signature        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

                          RECEIPT ACKNOWLEDGED:         CB BANCSHARES, INC.    
          Dated       By            

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

          Its    

52



--------------------------------------------------------------------------------



 



EXHIBIT 3
CB BANCSHARES, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT
FOR DOUGLAS R. WELD

ASSUMPTIONS
(Effective as of May 1, 2003)

Section 1.11 Pension Offset

     For purposes of determining the projected Pension Offset as of the Normal
Retirement Date, the following assumptions shall apply: (a) an annual employer
contribution rate of 3% of eligible compensation to the existing qualified
401(k) plan maintained by the Company; (b) an annual employer contribution rate
of 1% of eligible compensation to the existing qualified employee stock
ownership plan maintained by the Company; (c) 7% annual earnings under such
plans; and (d) 4.5% annual salary increase.

53